Citation Nr: 1211078	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  11-16 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss.

2.  Entitlement to service connection for a left ear hearing loss.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from May 1957 to November 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The appellant did not demonstrate a right ear hearing loss at service entrance, he exhibited a right ear hearing loss at separation, and he is currently diagnosed with a right ear hearing loss.

2.  A left ear hearing loss was not demonstrated in-service, and there is no competent evidence linking such a disorder to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, a right ear hearing loss was incurred during active duty for training.  38 U.S.C.A. §§ 101(24), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  A left ear hearing loss was not incurred or aggravated during the appellant's term of active duty for training.  38 U.S.C.A. §§ 101(24), 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In March 2010, prior to the rating decision on appeal, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter included information addressing how disability evaluations and effective dates are assigned.  The Veteran has been provided notice of the specific rating criteria throughout the pendency of this appeal.  

VA has also fulfilled its duty to assist.  He has been afforded the opportunity to present pertinent evidence, and VA has provided him with an audiometric examination.  There is no indication that additional development is required to reach the merits of the claim of entitlement to service connection for a bilateral hearing loss.  

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated while performing active duty for training.  38 U.S.C.A. § 101(24).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Given the fact that the appellant only performed service in an active duty for training capacity, and given that prior to this decision he was not service connected for any other disorder incurred or aggravated during the term of service in question the presumptions of soundness and aggravation set forth at 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011), do not apply.  Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995).

Moreover, the provisions governing presumptive service connection for a sensorineural hearing loss, see 38 C.F.R. §§ 3.307, 3.309 (2011), do not apply to claims based on periods of active duty for training where the appellant has not already established "veteran status" for the term in question.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77. 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Factual Background and Analysis

The appellant has testified to noise exposure during service such as exposure the noise incurred in firing a Browning automatic rifle.  The Board has no reason to doubt this allegation in light of the fact that the appellant's term of service pertained to a term of basic military training.  Basic training includes an introduction and familiarization to weaponry.

The appellant also denies a significant post-service history of noise exposure.  There is no evidence which would permit the Board to doubt this description of post-service noise exposure.

Service treatment records include the appellant's May 1957 report of medical examination and report of medical history.  At that time normal ears were noted and whispered voice test results were normal bilaterally.  The Veteran denied a history of hearing difficulty, and his Physical Profile for hearing was listed as "1."  

In an October 1957 report of medical history prepared in conjunction with the appellant's release from active duty for training, he noted a history of ear trouble, as well as running ears.  The examiner noted that the appellant reported a history of colds in 1956, and a history of right ear drainage associated with those colds over the prior five months.  While whispered voice testing mirrored the 15/15 findings made at the May 1957 entrance examination, an audiometric examination revealed pure tone thresholds (after being converted to ISO units), in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
10
15
20
LEFT
5
0
0
0
-5

The pertinent diagnosis was right ear hearing loss.  While the examiner opined that otitis media existed prior to service, in diagnosing right ear hearing loss no similar comment was made.  The appellant's hearing profile was changed to "3," and the examiner recommended that the appellant avoid acoustic trauma.

The appellant was afforded a VA examination in June 2010 in order to determine the etiology of his bilateral hearing loss.  The VA examiner noted reviewing the claims file.  The VA examiner noted that audiologic testing demonstrated sensorineural hearing loss bilaterally.  The examiner noted that the medical record demonstrated two hearing assessments, a May 1957 enlistment assessment and one dated in October 1957 from his discharge.  He noted that both examination reports included a whisper test which showed normal results.  The examiner also noted that the appellant's separation examination included an audiogram which showed mild to moderate low frequency hearing loss, and a notation of otitis media and tympanic membrane perforation with a history of drainage since 1956.  The examiner stated that since the whisper test was not able to detect hearing loss on the latter test the evidence failed to rule out the probability that there was hearing loss at the time of enlistment.  The examiner stated that the evidence thus indicated that it was less likely as not that the appellant's hearing loss was related etiologically to his active duty service.  

In this case, the evidence shows that the appellant entered his term of active duty for training without a hearing loss, but he ended that term with a diagnosis of right ear deafness.  Significantly, while the June 2010 examiner did not relate the disorder to service, unlike otitis media, the examiner who conducted the appellant's separation examination did not find that right ear deafness existed prior to service.  Accordingly, resolving reasonable doubt in the appellant's favor, the Board will grant entitlement to service connection for a right ear hearing loss.

The evidence of record, however, preponderates against finding entitlement to service connection for a left ear hearing loss.  In this regard, the appellant did not demonstrate a left ear hearing loss inservice, as that term is defined by 38 C.F.R. § 3.385, during his term of active duty for training.  Moreover, unlike right ear deafness, left ear deafness was not diagnosed at service separation.  Finally, the June 2010 examiner found no link between the appellant's hearing loss and service.  There is no competent evidence to the contrary.  Hence, entitlement to service connection for a left ear hearing loss is denied.  38 U.S.C.A. § 101(24). 


ORDER

Entitlement to service connection for a right ear hearing loss is granted.

Entitlement to service connection for a left ear hearing loss is denied.


REMAND

In light of the above decision, the appellant has secured "veteran" status for his term of active duty for training.

In this case, the June 2010 VA examiner stated that tinnitus was less likely than not related to the Veteran's service.  Notably, however, the Board has granted entitlement to entitlement to service connection for a right ear hearing loss and the June 2010 examiner did not address whether tinnitus was secondary to a right ear hearing loss.  Thus, a new examination is in order so that all possible theories of entitlement to service connection may be considered.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.310 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After completing this development, the AMC/RO must schedule the Veteran for a VA audiometric examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by each examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  The examiner must opine whether it is at least as likely as not (i.e., is there a 50/50 chance) that tinnitus is proximately due to or the result of the Veteran's right ear hearing loss.  A complete rationale for any opinions expressed must be provided.  

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  The AMC/RO must ensure that the medical examination and opinion reports comply with this remand and the questions presented in the request.  The AMC/RO must ensure that the examiner documented his/her consideration of all records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


